127 F.3d 1106
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.David SINGUI, Petitioner,v.IMMIGRATION AND ATURALIZATION SERVICE, Respondent.
No. 96-71049.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 20, 1997**Argued Oct. 24, 1997.

On Petition for Review of an Order of the Board of Immigration Appeals.
Before:  THOMPSON, T.G. NELSON, and KLEINFELD, Circuit Judges.


1
MEMORANDUM*


2
David Singui, a native and citizen of Cameroon, petitions for review of an order of the Board of Immigration Appeals ("BIA") dismissing his appeal from the immigration judge's ("IJ") denial of his request for asylum and withholding of deportation pursuant to 8 U.S.C. §§ 1158(a) and 1253(h).  We have jurisdiction pursuant to 8 U.S.C. § 1105a(a) and we deny the petition for review.


3
Singui contends that the IJ erred by finding his testimony at the hearing not credible.  We disagree.  There was substantial


4
Because Singui failed to demonstrate eligibility for asylum, he has also failed to satisfy the higher standard of "clear probability of persecution" required for withholding of deportation.  See Aruta v. INS, 80 F.3d 1389, 1396 (9th Cir.1996).


5
PETITION FOR REVIEW DENIED.



**
 The panel unanimously finds this case suitable for decision without oral argument, See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided. by 9th Cir.  R. 36-3